Citation Nr: 1229741	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-23 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis with calcaneal spur and degenerative changes.



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal.

In relevant part, in a June 2008 decision, the Board denied service connection for bilateral plantar fasciitis with calcaneal spur.  The Veteran appealed this matter to the Court of Appeals for Veterans Claims (Court).  In September 2009, the Court granted a Joint Motion for Remand, returning this issue to the jurisdiction of the Board.  In May 2010 and December 2011, the Board remanded this matter for further development.  Other issues were decided during this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that her currently diagnosed bilateral plantar fasciitis with calcaneal spur had its onset during active military service in June and August 1988.  

In pertinent part, the May 2010 remand required that the examiner from the requested VA foot disorders examination note the prior treatment and examination records relevant to the requested examination, including the report of an October 2009 private examination with medical opinion regarding the nature and likely cause of the Veteran's bilateral foot complaints, as well as other evidence that was to be obtained on remand.  

The Veteran was afforded a VA examination in February 2011.  The examiner did note the October 2009 private examination report and other medical evidence reviewed, but failed to address the favorable opinion regarding the etiology of the Veteran's diagnosed pes planus in that report, as well as in the October 2009 letter from the same doctor.  The examiner additionally failed to address the favorable finding describing the plantar fasciitis as starting during military service in a March 2010 VA treatment record to establish primary care, and in a subsequent June 2010 podiatry consultation note.  

In its December 2011 Remand, the Board noted that because the February 2011 VA examiner provided essentially no indication that she had observed or considered the findings and conclusions noted in the prior VA and private treatment records, the Board could not conclude that the examiner had reviewed those records or considered their relevance.  Thus, the Board requested that an addendum opinion be obtained in this matter from the February 2011 VA examiner addressing the favorable medical evidence of record which appears to relate the claimed disability to the Veteran's military service.  

In December 2011, the AMC requested an addendum opinion in accordance with the Board's December 2011 remand instructions.  However, as noted in email correspondence dated in December 2011 from the February 2011 VA examiner, it appears that the addendum opinion request reviewed by the examiner was duplicative of the Board's initial May 2010 request for a VA examination rather than the Board's December 2011 remand instructions.  Thus, an addendum medical opinion addressing the favorable evidence of record as requested in the Board's December 2011 Remand has yet to be obtained.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Dyment v. West, 13 Vet. App. 141 (1999), the Court found that it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall. 

Review of the record also shows that it may still be incomplete.  Specifically, the October 2009 treatment record and medical opinion received from the Veteran's private podiatrist, Dr. S.K., states that he had treated the Veteran for bilateral foot pain since 2005.  However, only a treatment record and medical opinion dated October 30, 2009 have been associated with the claims file.  Thus, the Veteran should be requested to provide authorization sufficient to enable VA to obtain her complete private treatment records from Dr. S.K., dating prior to October 30, 2009.

Additionally, the Veteran has reportedly received post-service treatment at the Portsmouth, Virginia VA Naval Medical Center dating from July 1992 to January 1997 under her married name.  It appears that the indicated records have been requested from the National Personnel Records Center (NPRC) under the Veteran's maiden name as opposed to her married name which was used at the time she received the indicated medical treatment.  Correspondence received from the NPRC in July 2005 stated that at that time, the requested records were sent to the Records Management Center for maintenance.  The NPRC also noted that it had forwarded VA's request for such records to the Navy Personnel Command in Millington, Tennessee.  It does not appear that the requested records have been requested from either of those facilities, nor does it appear that such records have been requested under the Veteran's married name.  Thus, additional development must be undertaken to locate records of any treatment that the Veteran received at the Portsmouth, Virginia VA Naval Medical Center dating from July 1992 to January 1997 under her married name. 

Finally, any ongoing VA treatment records dating since January 2012 should be obtained from the Durham, North Carolina VA Medical Center.  38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Records Management Center and the Navy Personnel Command in Millington Tennessee and request any treatment records pertaining to both the Veteran's married and maiden names for any treatment received at the Portsmouth VA Naval Medical Center dating from July 1992 to January 1997 as alluded to in July 2005 correspondence from the NPRC.  

2.  The RO/AMC should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to diagnosis and treatment for her bilateral plantar fasciitis with calcaneal bone spur that are not already of record dating since her July 1992 discharge from service, to specifically include all private treatment records from private podiatrist, Dr. S.K., dating prior to October 30, 2009, and any treatment records from R.M.F.M.C. dating since 2004, to include any treatment records referable to cryosurgery of the bilateral heels in 2007, as alluded to in the June 2010 VA podiatry consultation.  The Veteran should provide all necessary written releases for these records.  If any records identified cannot be obtained, the RO/AMC should notify the Veteran of such and describe the efforts used in requesting these records.  The appellant is reminded that VA's duty to assist is not a one way street, and that if she wishes help, she cannot passively wait for it in those circumstances where her own actions are essential in obtaining necessary evidence.

3.  Request relevant VA treatment records pertaining to treatment for a foot condition from the Durham, North Carolina VA Medical Center dating since January 2012.  All records obtained should be associated with the claims file.  

4.  Thereafter, the RO/AMC should return the claims folder, to include copies of any relevant treatment records located in Virtual VA, to the examiner who conducted the February 2011 foot disorders examination.  If this examiner is no longer available, the folder should be forwarded to an appropriate specialist, to determine the nature and etiology of the Veteran's claimed bilateral foot disabilities.  The examiner is requested to review the pertinent medical records described below, which appear to suggest possible military and developmental etiologies for the claimed disability, and provide a written addendum opinion as to the presence, etiology and onset of her bilateral foot disability.  The claims folder, to include any relevant records contained in Virtual VA, must be made available to the examiner.  The examiner must acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA.  

The examiner is requested to identify the nature of any disability affecting the Veteran's left and/or right foot.  For each disability found, the examiner should provide an opinion as to whether the pathology found "clearly and unmistakably" preexisted military service, and if so, whether it was "clearly and unmistakably" aggravated (worsened beyond normal progression) by military service.  

For any diagnosed disability of either foot that did not preexist military service, the examiner should provide an opinion as to whether any diagnosed disability of either foot at least as likely as not (i.e., at least a 50/50 probability), began in service, or was otherwise caused by service.  In answering this, the examiner should address the foot complaints documented during active service, as well as the post-service evidence regarding foot complaints.  This must include consideration of the favorable etiology opinions provided by the Veteran's private podiatrist, Dr. S.K., in the October 2009 private treatment record and letter, as well as the VA primary care records from March and June 2010 suggesting that the current foot disorders began in service, and private treatment records of Dr. P. DPM, dated August 1994 which dates foot pain since two months prior, and a May 1998 treatment note showing removal of a toe on one or both feet when the Veteran was 5 years old due to her being born with an extra toe.  

If another examination is necessary to provide such opinions, one should be scheduled.  If the examiner is unable to provide any of the requested opinions that fact must be stated and the reasons why explained.  That is, the examiner must specifically explain why the causation of any disability of either foot diagnosed on examination is unknowable.

5.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiner has documented their review of Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

6.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC must readjudicate the claim.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


